Citation Nr: 9917930	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
$4,000.40.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from November 
1967 to September 1982.  Further, this document reports an 
additional sixteen years, eleven months, and ten days of 
prior active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Portland, Oregon, 
which denied the claim.


FINDINGS OF FACT

1.  In May 1996, the veteran was convicted of a felony and 
sentence to six years incarceration.  

2.  The RO learned of the veteran's incarceration in October 
1996.

3.  By correspondence dated in November 1996, the RO informed 
the veteran that he was not entitled to receive VA 
compensation in excess of the 10 percent rate during his 
incarceration, and that the RO proposed to reduce his 
compensation to the 10 percent rate, effective July 8, 1996.  
The veteran was informed that he would continue to receive 
his full VA compensation for sixty days until this proposed 
reduction was final, but that if he accepted this full 
compensation it would result in a greater overpayment that 
would have to be repaid.

4.  The veteran is being provided with the basic necessities 
of life during his period of incarceration.


CONCLUSION OF LAW

Recovery of the overpayment of $4,000.40 would not be against 
the standards of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302, 5313 (West 1991); 38 C.F.R. §§ 1.963, 1.965, 
3.665 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In October 1996, the RO received correspondence 
from the veteran which reported, among other things, that he 
was currently incarcerated.  A VA Form 21-4193, Notice to VA 
of Veteran or Beneficiary Incarcerated in Penal Institution, 
shows that he was convicted of a felony on May 8, 1996.  His 
commitment following conviction began on May 10, 1996, and he 
received a sentence of six years.  At this point, the veteran 
was in receipt of VA disability compensation rated in excess 
of 20 percent.  

Thereafter, the RO sent correspondence to the veteran in 
November 1996, which proposed to reduce his compensation 
payments to 10 percent, effective July 8, 1996.  The RO 
stated that this proposed reduction was due to the evidence 
showing that the veteran was convicted of a felony, and 
reported the consequences of such a conviction as it 
pertained to VA benefits.  Furthermore, the RO informed the 
veteran that his payments would not be adjusted for a period 
of sixty (60) days following the date of this letter.  This 
was to provide the veteran with the opportunity to submit 
evidence showing that the RO should not make this adjustment.  
However, the RO informed the veteran that if he continued to 
accept the payments at the present rate for the next 60 days, 
and the RO determined that the proposed adjustment must be 
made, then he would have to repay all or part of the benefits 
he received during this 60 day period.  The RO informed the 
veteran of the options available to minimize this potential 
overpayment.  

No communication was received from the veteran regarding the 
November 1996 letter from the RO.  Accordingly, in January 
1997, the RO sent additional correspondence to the veteran 
informing him that his payments had been reduced as per the 
proposal of the November 1997 letter.  In subsequent 
correspondence, dated in February 1997, the RO informed the 
veteran that the amount of the overpayment created by this 
retroactive reduction was $4,000.40.

The veteran responded to the RO in March 1997 regarding his 
overpayment.  He stated that he was receiving retired pay, 
and that this was money deducted from his retirement check.  
Further, he stated that he did not owe an overpayment as this 
was money due to him from his retirement account.  He 
asserted that he was allowed to continue receiving retirement 
pay during his incarceration.

Thereafter, in June 1997, the RO sent correspondence to the 
veteran informing him that it was proposed to reduce his 
disability compensation to $0.00 effective July 1, 1997, 
since the evidence showed he wanted to waive VA compensation 
to receive retired pay again.  The veteran subsequently 
informed the VA, in September 1997, that he wanted to receive 
disability compensation again, and to pay him at the 10 
percent rate.  Accordingly, the RO resumed payment of the 
disability compensation, effective October 1, 1997.

In a statement dated in August 1997, the veteran reported 
that he had previously disputed the overpayment in March 
1997, and that he still wanted a response.  

In an October 1997 decision, the Committee denied the 
veteran's request for a waiver of recovery of the overpayment 
of $4,000.40.  The Committee found that fraud, 
misrepresentation, and bad faith did not exist in the instant 
case.  Nevertheless, the Committee concluded that a recovery 
of the overpayment would not be against the standards of 
equity and good conscience.  The Committee found that there 
was some fault on the part of the veteran regarding the 
creation of the overpayment.  Specifically, the Committee 
noted that the November 1996 letter from the RO informed the 
veteran how to avoid a larger debt, but that no response was 
received from the veteran.  The Committee found that since 
the veteran was incarcerated that his basic necessities were 
being provided by the State.  Therefore, the Committee 
concluded that collection of the debt would not create a 
financial hardship or deprive him of his basic necessities.  
Since the veteran was receiving military retirement pay which 
would more than adequately cover any expenses incurred while 
incarcerated, the Committee found that withholding of VA 
benefits for recovery of the debt would not defeat the 
purpose for which the benefits were intended.  Moreover, the 
Committee found that failure to make restitution of these 
funds would result in unjust enrichment to the veteran as he 
had received payment of benefits that he was not entitled to 
receive.  The Committee noted that the other elements of 
equity and good conscience had been considered, but that they 
were not applicable in the instant case.  For these reasons, 
the request for a waiver was denied.

The veteran's Notice of Disagreement was received in November 
1997.  He also submitted a VA Form 20-5655, Financial Status 
Report, in support of his claim.  He reported that he 
received military retirement pay in addition to his monthly 
VA disability compensation of $94.00.  A breakdown from the 
Defense Finance and Accounting Service reported that the 
veteran received gross retirement pay of $2,889.00, and net 
retirement pay of $887.19.  He reported that he had no 
monthly expenses for rent or mortgage, food, utilities, or 
other living expenses.  He reported installment contract and 
other debts in the total of $37,673, and total average 
monthly payments of $995.00.  For example, he reported an 
unpaid balance of $1,673.00 to the Social Security 
Administration, for which he paid $300.00 a month.  He had an 
unpaid balance of $2,000.00 on one credit card, with a 
monthly payment of $100.00, and an unpaid balance of 
$8,000.00 for another credit card, with a monthly payment of 
$200.00.  He reported an unpaid balance of $23,000.00 on a 
camper, with a monthly payment of $200.00.  Additionally, he 
reported an unpaid balance of $3,000.00 on the camper 
trailer, with a monthly payment of $195.00.  The veteran 
indicated he was current on all of these payments.  With 
respect to assets, he reported $300.00 cash in the bank, and 
$600.00 in savings bonds.  He also reported that he owned a 
car and either a trailer, boat, or camper, the combined 
resale value of which was $22,000.00.  Additionally, the 
veteran reported that he owed $2,000,000.00 in restitution to 
victim.

In his February 1998 Substantive Appeal, the veteran reported 
that he felt that VA was collecting on his debt twice.  He 
stated that his compensation was deducted from his military 
retirement pay, and that he was entitled to full pay while 
incarcerated.  The veteran emphasized his belief that he did 
not receive any money that he was not entitled to.  He also 
stated that he was not receiving military retirement pay, and 
that he was only receiving the $94.00 a month in VA 
compensation.  The veteran contended that this was not enough 
to cover any expenses that were incurred.  He emphasized that 
he had no means to repay the debt.  Consequently, he believed 
that waiver was warranted.

The denial of a waiver for recovery of the overpayment of 
$4,000.40 was confirmed and continued by a June 1998 
Supplemental Statement of the Case.  It was noted that the 
veteran's financial status report showed a number of debts, 
all of which were shown with monthly payments as current.  
Further, the debt to the Social Security Administration with 
the monthly payment of $300.00 should have already been 
liquidated by the time the Supplemental Statement of the Case 
was issued.  Also, it was found that there was no evidence to 
support the veteran's assertion that he had been assessed 
$2,000,000.00 in victim restitution.  Therefore, the 
Committee continued its finding that with the veteran's 
current financial situation the collection of the debt would 
not create a financial hardship or deprive the veteran of 
basic necessities.  Moreover, it was found that the continued 
withholding of VA benefits for collection of the debt would 
not defeat the purpose for which it was intended.  The 
Committee also found that the veteran's receipt of his full 
VA compensation while incarcerate did result in unjust 
enrichment to the veteran.  

In July 1998, the veteran submitted a copy of a January 1998 
Plaintiff's Lien Certificate filed against him as Judgment 
Debtor in the amount of $730,438.00.  The veteran reported 
that all of his money would go to payment of this 
"restitution judgment," and that he would have no means by 
which to repay the overpayment.


Legal criteria.  Any person incarcerated for conviction of a 
felony shall not be paid compensation in excess of a certain 
rate.  When a veteran is in receipt of compensation at or 
above the 20 percent rate, the compensation will be reduced 
to the 10 percent rate 61 days after incarceration for 
conviction of a felony.   38 U.S.C.A. § 5313 (West 1991); 38 
C.F.R. § 3.665 (1998).  Therefore, the retroactive reduction 
of the veteran's compensation by the RO, after learning of 
his conviction, and the creation of the overpayment in issue 
were proper.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
1991).  The Board's review of the record reflects that the 
Committee has resolved this question in favor of the veteran, 
finding that there was no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).


Analysis.  In the instant case, the Board concurs with the 
Committee's finding that recovery of the overpayment would 
not be against the standards of equity and good conscience.  

The Board concurs with the Committee's finding that the 
veteran is at least partially at fault in the creation of the 
overpayment.  As stated above, the veteran was informed by 
the RO in November 1996 that if he continued to receive full 
compensation for the next sixty days it would lead to the 
creation of a larger overpayment that would have to be 
repaid.  Since the veteran took no action in response to this 
correspondence, he is at fault for the overpayment created 
after the correspondence was issued.

The Board finds no fault on the part of the RO.  The evidence 
shows that the RO took prompt action once it learned of the 
veteran's incarceration, and that these actions were in 
accord with the applicable law and regulations.  Accordingly, 
balancing of faults is not applicable to the instant case.

The Board also concurs with the Committee's finding that to 
allow a waiver would result in unjust enrichment of the 
veteran.  The simple fact is that the law does not permit 
payment in excess of the 10 percent rate to a veteran 
convicted of a felony after 60 days of incarceration.  
38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

The veteran has alleged that he is entitled to full military 
retirement pay during his incarceration, and that he did not 
receive any money to which he did not feel he was entitled.  
He also alleged that he felt that the debt was being deducted 
from him twice, as his VA compensation was deducted from his 
retirement pay.  The Board notes that this contention appears 
to go toward the element of changing position to one's 
detriment.  However, a review of the evidence shows that the 
veteran has the option of revoking the waiver of his military 
retirement pay, and has done so for a period during his 
incarceration.  The Board also finds that the veteran has no 
basis to have relied upon receiving VA compensation in excess 
of 10 percent during his incarceration as it is precluded by 
law.  See 38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

Since the law clearly states that he is not entitled to VA 
benefits in excess of the 10 percent rate during his period 
of incarceration, the Board concludes that collection of the 
overpayment would not defeat the purpose for which VA 
benefits were intended.

The veteran had contended that collection of the overpayment 
would result in a financial hardship since he is required to 
pay the $730,438.00 shown by the Plaintiff's Lien.  With 
respect to this argument, the Board notes that the regulation 
defines "Undue Hardship," as whether collection would 
deprive debtor or family of basic necessities.  38 C.F.R. 
§ 1.965.  Once the necessary living expenses have been met, 
the debtor will be expected to accord a government debt the 
same regard given any other debt.  As mentioned above, the 
veteran is being provided with his basic necessities during 
his incarceration.  This finding is supported by, among other 
things, the veteran's November 1997 Financial Status Report 
wherein he reported no monthly expenses for rent or mortgage, 
food, utilities, or other living expenses.  The evidence also 
shows that the veteran's incarceration will last until 2002.  
Therefore, withholding of his VA compensation benefits should 
result in the recovery of the overpayment by the time of the 
veteran's release from incarceration.  Since the veteran is 
provided with his basic necessities until that time, and his 
debt to the VA is as valid as the debt represented by the 
Plaintiff's Lien, the Board concludes that collection of the 
overpayment will not result in undue hardship.

For the reasons stated above, the Board concludes that 
recovery of the overpayment of $4,000.40 would not be against 
the Standards of Equity and Good Conscience.  Accordingly, 
his request for a waiver is denied.



ORDER

Entitlement to waiver of recovery of an overpayment of 
$4,000.40 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

